Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (“Agreement”) is
entered into as of April 2, 2014 by and between Errol Samuelson (“Executive”)
and Zillow, Inc., a Washington corporation (the “Company”).

RECITALS

WHEREAS, as of March 5, 2014 (the “Effective Date”), Executive and the Company
entered into an Executive Employment Agreement (the “Original Agreement”)
regarding the employment of Executive by the Company as its Chief Industry
Development Officer;

WHEREAS, Executive and the Company wish to amend Section 2.3(b) of the Original
Agreement to provide that the number of shares of the Company’s Class A common
stock to be delivered upon vesting of the Annual Restricted Units (as defined
herein) shall be determined by dividing the number of Annual Restricted Units by
the closing price of the Company’s Class A common stock during regular session
trading as of the trading date immediately preceding the applicable vesting date
of the Annual Restricted Units; and

WHEREAS, pursuant to Section 5 of the Original Agreement, Executive and the
Company wish to amend and restate the Original Agreement to read as set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises described
below, the Original Agreement is hereby amended and restated to read in its
entirety, and Executive and the Company agree, as follows:

Certain capitalized terms in this Agreement have the meanings set forth in
Appendix A attached to this Agreement, which is incorporated into this Agreement
in its entirety.



--------------------------------------------------------------------------------

1. EMPLOYMENT

The Company agrees to employ Executive, and Executive agrees to accept
employment by the Company as its Chief Industry Development Officer and report
to the Company’s Chief Executive Officer. Executive’s employment with the
Company will commence on the business day following issuance to Executive of a
United States work visa that authorizes Executive to provide the services
contemplated hereunder for a period of no less than twelve (12) months from the
date of issuance of the visa. Company and Executive agree to cooperate and
expend best efforts to obtain such a visa as soon as practicable following
Executive’s execution of this Agreement. Company will provide Executive with
legal representation in connection with Executive’s application for such visa at
Company’s expense. In the event the Executive is not able to secure a United
States work visa, the Executive and the Company will engage in their
commercially reasonable best efforts to seek alternative employment or other
contractual arrangements to satisfy the terms of the Agreement. Company and
Executive agree that Executive will continue to live in Vancouver, Canada, but
that Executive will agree to (1) travel to the Company’s headquarters in Seattle
and (2) travel to other United States locations on Company business, in each
case as the CEO deems necessary for Executive to perform his duties hereunder.
Subject to Sections 3.3 and 3.4, changes may be made from time to time by the
Company in its sole discretion to the duties, reporting relationships and title
of Executive. Executive will perform the duties as are commensurate and
consistent with Executive’s position and will devote Executive’s full working
time, attention and efforts to the Company and to discharging the
responsibilities of Executive’s position, and such other duties as may be
assigned from time to time by the Company, which relate to the business of the
Company and are reasonably consistent with Executive’s position. Executive will
not have signature authority on

 

- 2 -



--------------------------------------------------------------------------------

the Company’s behalf and will not have authority to bind the Company to any
contract obligation. Executive will provide his own working space, computer(s),
communication devices, internet and telephone services and other facilities and
services in Canada that are reasonably necessary for him to perform his duties.
During Executive’s employment, Executive will not engage in any business
activity that, in the reasonable judgment of the Chief Executive Officer,
conflicts with the duties of Executive under this Agreement, whether or not such
activity is pursued for gain, profit or other advantage. Executive agrees to
comply with the Company’s standard policies and procedures, his Confidential
Information, Inventions and Nonsolicitation Agreement and Indemnification
Agreement, each to be executed by Executive contemporaneously with this
Agreement, and with all applicable laws and regulations.

 

2. COMPENSATION AND BENEFITS

The Company agrees to pay or cause to be paid to Executive and Executive agrees
to accept in exchange for the services rendered hereunder the following
compensation and benefits:

 

  2.1 Signing Bonus

Executive will received a signing bonus of $395,000 (USD), payable as follows:

 

  •   $200,000 (USD) paid on the next regular payroll date following the start
of his employment; and

 

  •   $195,000 (USD) on the next regular payroll date following the completion
of 90 days of employment, provided, however, that Executive remains employed by
the Company on that payroll date.

The bonus payments will be subject to normal payroll taxes and withholding.

 

- 3 -



--------------------------------------------------------------------------------

  2.2 Annual Salary

Executive’s compensation shall consist of an annual base salary (the “Salary”)
of $350,000 (USD), payable in semi-monthly installments in accordance with the
payroll practices of the Company. The Salary shall be reviewed, and shall be
subject to change, by the Board of Directors (or the Compensation Committee
thereof) at least annually while Executive is employed hereunder.

 

  2.3 Bonus And Equity Awards

Executive shall be eligible to participate in the Company’s incentive bonus
plans as may be adopted from time to time by the Board of Directors (or the
Compensation Committee thereof), subject to and in accordance with the terms and
conditions of such plans. In connection with commencement of employment,
Executive shall be eligible to receive the following equity awards (“Equity
Awards”):

(a) Initial grant of restricted stock units (“Initial RSUs”) for that number of
shares of Class A common stock of the Company equal to $5 million (USD) in
value, based on the Company’s sixty (60) day average stock price immediately
preceding the Effective Date of this Agreement, which Initial RSUs shall vest
quarterly over four years from Executive’s first day of employment with the
Company, subject to Executive’s continued employment on each vesting date.

(b) Annual grant of 345,000 Restricted Units (“Annual Restricted Units”),
whereby each Annual Restricted Unit has an initial value of one U.S. dollar
(U.S. $1.00) as of the date of grant and represents the right to receive shares
of the Company’s Class A common stock on or

 

- 4 -



--------------------------------------------------------------------------------

following the applicable anniversary of Executive’s first day of employment with
the Company (such that the grant of Annual Restricted Units approved in 2014
shall vest on the one-year anniversary of Executive’s first day of employment
and subsequent grants of Annual Restricted Units shall vest on each successive
anniversary of Executive’s first day of employment), such number of shares to be
determined by dividing the number of Annual Restricted Units by the closing
price of the Company’s Class A common stock during regular session trading as of
the trading date immediately preceding the applicable vesting date of such
Annual Restricted Units. Upon vesting, the Annual Restricted Units will be
settled in shares of Class A common stock. The grant of Annual Restricted Units
approved in 2014 will be subject to Executive’s employment on the grant date
and, for each grant of Annual Restricted Units approved thereafter, continued
employment through the applicable grant date, and vesting of Annual Restricted
Units will be subject to Executive’s continued employment on the applicable
vesting date.

(c) All settlement of the Equity Awards in shares of Class A common stock of the
Company shall be subject to normal payroll taxes and withholding. The Annual
Restricted Units and Initial RSUs shall be subject to the terms and conditions
of the Company’s Amended and Restated 2011 Incentive Plan or any successor plan
thereto and shall be further subject to the terms of an Unit Grant Notice,
Restricted Unit Agreement, Restricted Stock Unit Grant Notice and Restricted
Stock Unit Agreement that shall be provided to Executive to evidence the Annual
Restricted Units and Initial RSUs.

 

  2.4 Benefits

Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such employee benefit plans, policies,
programs and arrangements as

 

- 5 -



--------------------------------------------------------------------------------

are generally provided to the Company’s other similarly situated executives,
which shall include, at a minimum, basic health, disability, life, dental and
vision insurance. In the event Executive does not meet eligibility requirements
due to his Canadian citizenship and residency, Company agrees to provide
individual coverage that is reasonably equivalent to what he would have received
under the group plans.

 

  2.5 Vacation and Other Paid Time-Off Benefits

Each calendar year, Executive shall be entitled to that number of weeks of paid
vacation per year equal to those provided to similarly situated executives of
the Company, in accordance with the plans, policies, programs and arrangements
of the Company applicable to similarly situated executives of the Company
generally. Executive also shall be provided such holidays and sick leave as the
Company makes available to all of its other employees.

 

3. TERMINATION

 

  3.1 General

Except as expressly provided for in this Agreement, upon any termination of
employment, Executive shall not be entitled to receive any payments or benefits
under this Agreement other than unpaid Salary earned through the date of
termination and unused vacation that has accrued as of the date of Executive’s
termination of employment that would be payable under the Company’s standard
policy.

 

- 6 -



--------------------------------------------------------------------------------

  3.2 Automatic Termination on Death or Total Disability

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean Executive’s inability, with reasonable accommodation, to
perform the duties of Executive’s position for a period or periods aggregating
ninety (90) days in any period of one hundred eighty (180) consecutive days as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control. Executive and the Company hereby acknowledge that
Executive’s ability to perform Executive’s duties is the essence of this
Agreement. Termination hereunder shall be deemed to be effective (a) at the end
of the calendar month in which Executive’s death occurs or (b) immediately upon
a determination by the Board of Directors (or the Compensation Committee
thereof) of Executive’s Total Disability. In the case of termination of
employment under this Section 3.2, Executive shall not be entitled to receive
any payments or benefits under this Agreement other than unpaid Salary earned
through the date of termination and unused vacation that has accrued as of the
date of Executive’s termination of employment that would be payable under the
Company’s standard policy; provided, however, that Executive shall be entitled
to full acceleration of vesting of any Initial RSUs (as defined in Section 2.3)
that remain unvested as of the date of Executive’s termination of employment by
reason of death or Total Disability.

 

  3.3 Termination of Employment Without Cause or for Good Reason, Other Than in
Connection with a Change of Control

(a) If (1) the Company terminates Executive’s employment without Cause (as
defined in Appendix A), or (2) Executive resigns for Good Reason (as defined in
Appendix A), then

 

- 7 -



--------------------------------------------------------------------------------

Executive shall be entitled to receive the following termination payments and
benefits; provided, however, that this Section 3.3 shall not apply to, and shall
have no effect in connection with, any termination to which Section 3.2 or
Section 3.4 of this Agreement applies:

(i) an amount equal to the greater of (i) twelve (12) months’ Salary, at the
rate in effect immediately prior to termination, or (ii) $350,000 (USD), payable
to Executive in accordance with the terms below (“Severance Payments”);

(ii) unpaid Salary earned through the date of termination and unused vacation
that has accrued and would be payable under the Company’s standard policy
(collectively, the “Accrued Obligations”), payable in a lump sum on the next
regularly scheduled payroll date following the date on which Executive’s
employment terminated;

(iii) benefits continuation coverage paid in full by the Company, so long as
Executive has not become actually covered by the medical plan of a subsequent
employer during any such month and is otherwise entitled to benefits
continuation coverage, with such payments for up to a maximum of twelve
(12) months following the date of termination. After such period, Executive is
responsible for paying the full cost for any additional benefits continuation
coverage to which Executive is then entitled; and

(iv) accelerated vesting by an additional twenty-four (24) months of Executive’s
then unvested Initial RSUs and any outstanding and unvested Annual Restricted
Units.

(b) As a condition to receiving the payments and benefits under this Section 3.3
other than the Accrued Obligations, Executive shall execute (and not revoke
within the applicable revocation period) a general release and waiver of all
claims against the Company, which release

 

- 8 -



--------------------------------------------------------------------------------

and waiver shall be in a form acceptable to the Company, and in substantially
the form attached hereto as Appendix B. Such release and waiver shall be
delivered to the Company no later than the date specified by the Company (which
date shall in no event be later than twenty-one (21) days or forty-five
(45) days, as applicable, after the date on which Executive is presented with
the terms of the release and waiver). In addition, payment of the amounts and
benefits under this Section 3.3 are contingent on Executive’s full and continued
compliance with the Company’s Confidential Information, Inventions and
Nonsolicitation Agreement, as the same may be amended from time to time.

(c) Notwithstanding the foregoing, termination of employment by Executive will
not be for Good Reason unless (1) Executive notifies the Company in writing of
the existence of the condition which Executive believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (2) the Company fails to remedy such
condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition. If Executive terminates employment before
the expiration of the Remedial Period or after the Company remedies the
condition (even if after the end of the Remedial Period), then Executive’s
termination will not be considered to be for Good Reason.

(d) Subject to Section 3.3(b), Severance Payments under Section 3.3(a)(i) shall
be paid to Executive through the Company’s normally scheduled payroll during the
twelve (12) month period commencing within sixty (60) days following the date on
which Executive’s employment was terminated without Cause or Executive resigned
for Good Reason; provided, however, that in the event such sixty (60) day period
begins in one taxable year of Executive and

 

- 9 -



--------------------------------------------------------------------------------

ends in a second taxable year of Executive, the Company shall not make any
Severance Payments to Executive until the second taxable year. Each such payment
shall be treated as a separate payment for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), including the rules and
regulations thereunder (“Code Section 409A”). Notwithstanding the foregoing, if
any payments and benefits payable pursuant to Section 3.3(a) constitute a
“deferral of compensation” subject to Code Section 409A (after taking into
account, to the maximum extent possible, any applicable exemptions), then the
applicable provisions of Section 13 hereof shall apply.

 

  3.4 Termination of Employment in Connection with a Change of Control

 

  3.4.1 Benefits for Qualified Terminations in Connection with a Change of
Control

(a) If (1) during the period commencing on the date the Company enters into a
definitive agreement with respect to a transaction that would constitute a
Change of Control (as defined in Appendix A) and ending on the date the
definitive agreement therefor is terminated or the Change of Control is
consummated, the Company terminates Executive’s employment without Cause (as
defined in Appendix A), (2) during the period commencing upon the consummation
of the Change of Control and ending eighteen (18) months thereafter, the Company
or, if applicable, the surviving or successor employer (“Successor Employer”)
terminates Executive’s employment without Cause (as defined in Appendix A), or
(3) during the period commencing upon the consummation of the Change of Control
and ending eighteen (18) months thereafter, Executive resigns for Good Reason
(as defined in Appendix A), then Executive shall be entitled to receive the
following termination payments and benefits and shall not also be eligible to
receive the payments and benefits under Section 3.3:

(i) an amount equal to the greater of (i) $350,000 (USD) or (ii) twelve
(12) months’ Salary, measured as the higher of the Salary in effect immediately
prior to the Change of Control or the Salary in effect immediately prior to
termination, payable to Executive in accordance with the terms below (“CIC
Severance Payments”);

 

- 10 -



--------------------------------------------------------------------------------

(ii) Accrued Obligations, payable in a lump sum on the next regularly scheduled
payroll date following the date on which Executive’s employment terminated;

(iii) benefits continuation coverage paid in full by the Company, so long as
Executive has not become actually covered by the medical plan of a subsequent
employer during any such month and is otherwise entitled to benefits
continuation coverage, with such payments for up to a maximum of six (6) months
following the date of termination. After such period, Executive is responsible
for paying the full cost for any additional benefits continuation coverage to
which Executive is then entitled; and

(iv) full acceleration of vesting of any Initial RSUs and Annual Restricted
Units that remain outstanding and unvested on the date of Executive’s
termination of employment, including equity awards issued in substitution or
replacement of such Initial RSUs and Annual Restricted Units in connection with
the Change of Control. Notwithstanding the foregoing, to the extent any
agreement evidencing the Initial RSUs or Annual Restricted Units contain terms
that provide for greater acceleration of vesting than that set forth in this
paragraph, the terms of such agreement shall continue to govern.

 

- 11 -



--------------------------------------------------------------------------------

(b) As a condition to receiving the payments and benefits under this
Section 3.4.1 other than the Accrued Obligations, Executive shall execute (and
not revoke within the applicable revocation period) a general release and waiver
of all claims against the Company, which release and waiver shall be in a form
acceptable to the Company (including any Successor Employer thereto), and in
substantially the form attached hereto as Appendix B. Such release and waiver
shall be delivered to the Company (or any Successor Employer thereto) no later
than the date specified by the Company (or any Successor Employer thereto)
(which date shall in no event be later than twenty-one (21) days or forty-five
(45) days, as applicable, after the date on which Executive is presented with
the terms of the release and waiver). In addition, payment of the amounts and
benefits under this Section 3.4.1 are contingent on Executive’s full and
continued compliance with the Company’s Confidential Information, Inventions and
Nonsolicitation Agreement, as the same may be amended from time to time.

(c) Notwithstanding the foregoing, termination of employment by Executive will
not be for Good Reason unless (1) Executive notifies the Company (or a Successor
Employer thereto) in writing of the existence of the condition which Executive
believes constitutes Good Reason within thirty (30) days of the initial
existence of such condition (which notice specifically identifies such
condition), (2) the Company (or a Successor Employer thereto) fails to remedy
such condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company (or a Successor Employer thereto) remedies such condition. If
Executive terminates employment before the expiration of the Remedial Period or
after the Company (or a Successor Employer thereto) remedies the condition (even
if after the end of the Remedial Period), then Executive’s termination will not
be considered to be for Good Reason.

 

- 12 -



--------------------------------------------------------------------------------

(d) Subject to Section 3.4.1(b), the CIC Severance Payments under
Section 3.4.1(a) shall be paid to Executive through the Company’s (or the
Successor Employer’s) normally scheduled payroll during the six (6) month period
commencing within sixty (60) days following the date on which Executive’s
employment was terminated without Cause or Executive resigned for Good Reason;
provided, however, that in the event such sixty (60) day period begins in one
taxable year of Executive and ends in a second taxable year of Executive, the
Company will not make any CIC Severance Payments to Executive until the second
taxable year. Each such payment shall be treated as a separate payment for
purposes of Code Section 409A. Notwithstanding the foregoing, if any payments
and benefits payable pursuant to Section 3.4.1(a) constitute a “deferral of
compensation” subject to Code Section 409A (after taking into account, to the
maximum extent possible, any applicable exemptions), then the applicable
provisions of Section 13 hereof shall apply.

 

  3.4.2 Code Section 280G

(a) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive becomes entitled to receive or receives any payment or benefit
under this Agreement or under any other plan, agreement or arrangement with the
Company, or from any person whose actions result in a Change of Control or any
other person affiliated with the Company or such person (all such payments and
benefits being referred to herein as the “Total Payments”) and it is determined
that any of the Total Payments will be subject to any excise tax pursuant to
Code Section 4999, or any similar or successor provision (the “Excise Tax”), the
Company shall pay

 

- 13 -



--------------------------------------------------------------------------------

to Executive either (1) the full amount of the Total Payments or (2) an amount
equal to the Total Payments, reduced by the minimum amount necessary to prevent
any portion of the Total Payments from being an “excess parachute payment”
(within the meaning of Code Section 280G) (the “Capped Payments”), whichever of
the foregoing amounts results in the receipt by Executive, on an after-tax
basis, of the greatest amount of Total Payments notwithstanding that all or some
portion of the Total Payments may be subject to the Excise Tax. For purposes of
determining whether Executive would receive a greater after-tax benefit from the
Capped Payments than from receipt of the full amount of the Total Payments,
(i) there shall be taken into account any Excise Tax and all applicable federal,
state and local taxes required to be paid by Executive in respect of the receipt
of such payments and (ii) such payments shall be deemed to be subject to federal
income taxes at the highest rate of federal income taxation applicable to
individuals that is in effect for the calendar year in which the effective date
of the Change of Control occurs, and state and local income taxes at the highest
rate of taxation applicable to individuals in the state and locality of
Executive’s residence on the effective date of the Change of Control, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes (as determined by assuming that such deduction is
subject to the maximum limitation applicable to itemized deductions under Code
Section 68 and any other limitations applicable to the deduction of state and
local income taxes under the Code).

(b) All computations and determinations called for by this Section 3.4.2 shall
be made by a reputable independent public accounting firm or independent tax
counsel appointed by the Company (the “Firm”). All determinations made by the
Firm under this Section 3.4.2 shall be conclusive and binding on both the
Company and Executive, and the Firm shall provide its determinations and any
supporting calculations to the Company and Executive within ten (10)

 

- 14 -



--------------------------------------------------------------------------------

business days after Executive’s employment terminates under any of the
circumstances described in Section 3.4.1, or such earlier time as is requested
by the Company. For purposes of making its determinations under this
Section 3.4.2, the Firm may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999. The Company and
Executive shall furnish to the Firm such information and documents as the Firm
may reasonably request in making its determinations. The Company shall bear all
fees and expenses charged by the Firm in connection with its services.

(c) In the event that Section 3.4.2(a) applies and a reduction is required to be
applied to the Total Payments thereunder, the Total Payments shall be reduced by
the Company in its reasonable discretion in the following order: (1) reduction
of any Total Payments that are subject to Code Section 409A on a pro-rata basis
or such other manner that complies with Code Section 409A, as determined by the
Company, and (2) reduction of any Total Payments that are exempt from Code
Section 409A.

 

4. ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any Successor
Employer; (b) any other corporation resulting from any merger, consolidation or
other reorganization to which the Company is a party; (c) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (d) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

- 15 -



--------------------------------------------------------------------------------

5. AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.

 

6. NOTICES

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery, by a reputable same-day or overnight courier service
(charges prepaid), by registered or certified mail (postage prepaid, return
receipt requested) or by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by personal delivery or by a reputable
same-day or overnight courier service to the appropriate party’s address or
email address below (or such other address and email address as a party may
designate by notice to the other parties):

 

If to the Company:    Zillow, Inc.    1301 Second Avenue, Floor 31    Seattle,
Washington 98101    Email: legal@zillow.com    Attn: Legal Department If to the
Executive:            

 

- 16 -



--------------------------------------------------------------------------------

7. APPLICABLE LAW

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 

8. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof, and all prior or
contemporaneous oral or written communications, understandings or agreements
between the Company and Executive with respect to such subject matter are hereby
superseded in their entirety, except as otherwise provided herein.

 

9. SEVERABILITY

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

10. WAIVERS

No delay or failure by any party hereto in exercising, protecting, or enforcing
any of its rights, titles, interests, or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any

 

- 17 -



--------------------------------------------------------------------------------

right, title, interest, or remedy in a particular instance or circumstance shall
not constitute a waiver thereof in any other instance or circumstance. All
rights and remedies shall be cumulative and not exclusive of any other rights or
remedies.

 

11. HEADINGS

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

12. COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 5 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 

13. CODE SECTION 409A

The Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company or any of its affiliates.
Executive, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and benefits provided hereunder be exempt from the requirements of Code
Section 409A, and the rules and

 

- 18 -



--------------------------------------------------------------------------------

regulations issued thereunder, to the maximum extent possible, whether pursuant
to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Code Section 409A is applicable to this Agreement, the parties intend that this
Agreement and any payments and benefits hereunder comply with the deferral,
payout and other limitations and restrictions imposed under Code Section 409A so
as to avoid the imputation of any tax, penalty or interest under Code
Section 409A. Notwithstanding anything herein to the contrary, this Agreement
shall be construed, interpreted, operated and administered in a manner
consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:

(a) To the extent Code Section 409A is applicable to this Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder (a “Separation from Service”), and, for
purposes of any such provision of this Agreement, references to “terminate,”
“termination,” “termination of employment,” “resigns” and like terms shall mean
Separation from Service.

(b) If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit on account of
Executive’s Separation from Service, until the earlier of (1) the date which is
six (6) months after Executive’s Separation from Service for any reason other
than death or (2) the date of Executive’s death. The provisions of this
paragraph

 

- 19 -



--------------------------------------------------------------------------------

shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A on Executive. Any amounts
otherwise payable to Executive upon or in the six (6) month period following
Executive’s Separation from Service that are not so paid by reason of this
Section 13(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of Executive’s death).

(c) With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits (except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulation Section 1.409A-1(b)), (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) such payment shall be made within
thirty (30) days following the submission of appropriate documentation required
by the Company and in no event later than the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

[Signature Page Follows]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

ERROL SAMUELSON

/s/ ERROL SAMUELSON

ZILLOW, INC. By  

/s/ SPENCER M. RASCOFF

Its  

Chief Executive Officer

 

- 21 -



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

Capitalized terms used below that are not defined in this Appendix A have the
meanings set forth in the Executive Employment Agreement (“Agreement”) to which
this Appendix A is attached. As used in the Agreement.

1. “Cause” means the occurrence of one or more of the following events:

(a) willful misconduct, insubordination or dishonesty in the performance of
Executive’s duties or a knowing and material violation of the Company’s or the
Successor Employer’s policies and procedures in effect from time to time which
results in a material adverse effect on the Company or the Successor Employer;

(b) the continued failure of Executive to satisfactorily perform his duties
after receipt of written notice that identifies the areas in which Executive’s
performance is deficient;

(c) willful actions in bad faith or intentional failures to act in good faith by
Executive with respect to the Company or the Successor Employer that materially
impair the Company’s or the Successor Employer’s business, goodwill or
reputation;

(d) conviction of Executive of a felony or misdemeanor, conduct by Executive
that the Company reasonably believes violates any statute, rule or regulation
governing the Company, or conduct by Executive that the Company reasonably
believes constitutes unethical practices, dishonesty or disloyalty and that
results in a material adverse effect on the Company or the Successor Employer;



--------------------------------------------------------------------------------

(e) current use by Executive of illegal substances; or

(f) any material violation by Executive of this Agreement or the Company’s
Confidential Information, Inventions and Nonsolicitation Agreement.

2. “Change of Control” means the occurrence of any of the following events:

(a) an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
other than an acquisition by virtue of the exercise of a conversion privilege
where the security being so converted was not acquired directly from the Company
by the party exercising the conversion privilege, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Related Company, (iv) any
acquisition by a Founder Shareholder, provided that this clause (iv) shall
terminate and be of no effect with respect to a Founder Shareholder at such time
as such Founder Shareholder’s beneficial ownership of the Outstanding Company
Voting Securities is less than 25%, or (v) any acquisition by any Entity
pursuant to a transaction that meets the conditions of clauses (i), (ii) and
(iii) set forth in the definition of Company Transaction;

(b) a change in the composition of the Board of Directors of the Company during
any two-year period such that the individuals who, as of the beginning of such
two-year period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition, any individual



--------------------------------------------------------------------------------

who becomes a member of the Board subsequent to the beginning of the two-year
period, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be considered a member of the Incumbent Board; or

(c) the consummation of a Company Transaction.

3. “Company Transaction” means consummation of:

(a) a merger or consolidation of the Company with or into any other company;

(b) a statutory share exchange pursuant to which all of the Company’s
outstanding shares are acquired or a sale in one transaction or a series of
transactions undertaken with a common purpose of all of the Company’s
outstanding voting securities; or

(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets,

excluding, however, in each case, any such transaction pursuant to which



--------------------------------------------------------------------------------

(i) the Entities who are the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such transaction will beneficially own, directly
or indirectly, at least 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Successor Company in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Outstanding Company Voting
Securities;

(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the Successor Company entitled to
vote generally in the election of directors unless such ownership resulted
solely from ownership of securities of the Company prior to such transaction;
and

(iii) individuals who were members of the Incumbent Board will immediately after
the consummation of such transaction constitute at least a majority of the
members of the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

4. “Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

5. “Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6. “Founder Shareholder” means any holder of record of the Class B common stock,
par value $0.0001 per share, of the Company as of July 25, 2011.

7. “Good Reason” means that Executive, without Executive’s express, written
consent, has:

(a) incurred a material reduction in authority, duties or responsibilities at
the Company or a Successor Employer (with respect to a reduction in connection
with a Change of Control, the Change of Control, by itself, or a change of title
will not constitute Good Reason; only a reduction in authority, duties or
responsibilities, compared to those immediately prior to the Change of Control,
will constitute Good Reason);

(b) incurred a material reduction in Executive’s annual Salary or bonus
opportunity (except for reductions in connection with a general reduction in
annual Salary for all executives of the Company by an average percentage that is
not less than the percentage reduction of Executive’s annual Salary);

(c) suffered a material breach of this Agreement by the Company or a Successor
Employer; or

(d) been required to relocate more than fifty (50) miles from Vancouver, BC, or
in the event the parties mutually agree that Executive would reside elsewhere,
Executive’s then current place of residence, in order to continue to perform the
duties and responsibilities of Executive’s position (not including expected
travel as described in Section 1 above and customary travel as may be required
by the nature of Executive’s position).



--------------------------------------------------------------------------------

8. “Parent Company” means a company or other entity which as a result of a
Company Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more intermediaries.

9. “Related Company” means any entity that is directly or indirectly controlled
by, in control of or under common control with the Company.

10. “Successor Company” means the surviving company, the successor company or
Parent Company, as applicable, in connection with a Company Transaction.



--------------------------------------------------------------------------------

APPENDIX B

FORM OF RELEASE

In consideration for the payments and benefits to be provided pursuant to
Section 3 of the Executive Employment Agreement (“Agreement”) entered into by
and between (“Executive”) and Zillow, Inc., a Washington corporation (the
“Company”), dated             , 2014, Executive agrees to the following:

(a) Executive represents that Executive has not filed any complaints, charges or
lawsuits against the Company with any governmental agency or any court.

(b) Executive expressly waives all claims against the Company and releases the
Company, and any of the Company’s past, present or future parent, affiliated,
related, and/or subsidiary entities, and all of the past and present directors,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which Executive is or has been a participant by virtue of his or her
employment with the Company (collectively, the “Releasees”), from any claims
that Executive may have against the Company or the Releasees. It is understood
that this release includes, but is not limited to, any claims arising directly
or indirectly out of, relating to, or in any other way involving in any manner
whatsoever, (1) Executive’s employment with the Company or its subsidiaries or
the termination thereof or (2) Executive’s status at any time as a holder of any
securities of the Company, including any claims for wages, stock or stock
options, employment benefits or damages of any kind whatsoever arising out of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any legal restriction on the Company’s right to terminate
employment, or any federal, state or other governmental statute



--------------------------------------------------------------------------------

or ordinance, including, without limitation, the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Washington Law Against Discrimination Act, the
Washington Family and Parental Leave Act, the British Columbia Employment
Standards Act, the British Columbia Human Rights Code, or any other legal
limitation on the employment relationship (the “Release”); provided, however,
notwithstanding anything to the contrary set forth herein, that this Release
shall not extend to (i) benefit claims under employee pension benefit plans in
which Executive is a participant by virtue of Executive’s employment with the
Company or its subsidiaries or to benefit claims under employee welfare benefit
plans for occurrences (e.g., medical care, death, or onset of disability)
arising after the execution of this Release by Executive, (ii) Executive’s
rights to severance pay and benefits under the Agreement; (iii) any claims
Executive may have for indemnification pursuant to law, contract or Company
policy, (iv) any claims for coverage under any applicable directors’ and
officers’ insurance policy in accordance with the terms of such policy, or
(v) any claims arising from events that occur after the date Executive signs
this Release.

Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). Executive understands and
warrants that Executive has been given a period of twenty-one (21) days to
review and consider this Release or forty-five (45) days if Executive’s
termination is part of a group reduction in force. Executive further warrants
that Executive understands that, with respect to the release of age
discrimination claims only, Executive has a period of seven days (7) after
execution of this Release to revoke the release of age discrimination claims by
notice in writing to the Company.



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES ALL OF THE FOLLOWING:

(A) I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS RELEASE;

(B) I FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS RELEASE, INCLUDING
THE WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT; AND

(C) PRIOR TO SIGNING THIS RELEASE, I HAVE BEEN ADVISED OF MY RIGHT TO CONSULT,
AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW MY LEGAL RIGHTS, WITH AN ATTORNEY OF
MY CHOICE.

 

 

Signature Errol Samuelson

 

Date